Citation Nr: 0917314	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from August 10, 2005 to March 26, 2008, 
entitlement to an initial compensable rating for bilateral 
hearing loss.  

2.  For the period beginning March 27, 2008, entitlement to 
an initial rating in excess of 50 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for his 
bilateral hearing loss, assigning a noncompensable (0 
percent) rating effective August 10, 2005.  The Veteran's 
disagreement with the rating assigned led to this appeal.  
See 38 C.F.R. § 20.201.  The Veteran subsequently perfected 
an appeal of the issue.  See 38 C.F.R. § 20.200.  The April 
2008 rating decision granted an initial compensable rating of 
50 percent for the Veteran's service-connected bilateral 
hearing loss effective March 27, 2008.  

In the Veteran's April 2006 substantive appeal (VA Form 9), 
he indicated that he wanted a travel board hearing.  In 
September 2008, however, the Veteran withdrew his request for 
a hearing before the Board.

Finally, it is noted that the Veteran raised the issue of 
vertigo during his July 2007 and March 2008 VA hearing 
examinations.  However, in October 2007, a private 
otolaryngologist, after a review requested by the VA 
examiner, found that the Veteran had only disequilibrium and 
no vertigo.  The issue of possible vertigo has not yet been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that there is any 
additional pertinent evidence that is available and has not 
been obtained.  

2.  For the period from August 10, 2005 to March 26, 2008, 
the Veteran had bilateral hearing loss with a Numeric 
Designation of II in the right ear and IV in the left ear, 
when considering the audiological test that was the most 
accurate.

3.  For the period beginning March 27, 2008, the Veteran had 
bilateral hearing loss with a Numeric Designation of VIII in 
both ears.  


CONCLUSIONS OF LAW

1.  For the period from August 10, 2005 to March 26, 2008, 
the criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.85, Diagnostic Code 6100, 4.86 (2008). 

2.  For the period beginning March 27, 2008, the criteria for 
a rating in excess of 50 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.16, 4.85, Diagnostic Code 6100, 4.86 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in August 2005, which informed him 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  

Additionally, in March 2006, the RO sent the Veteran a 
Dingess letter that provided notice regarding the 
establishment of a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This letter listed types of evidence that the Veteran should 
tell VA about or give to VA that may affect how VA assigned 
the disability evaluation, including information about on-
going treatment records; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  The letter also 
informed the Veteran that when a disability is service 
connected a disability rating is assigned and that, depending 
on the disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2005 VCAA letter was issued before the rating decision 
on appeal; therefore, it was timely.  

However, with respect to the Dingess requirements, the August 
2005 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, and although the Veteran was latter 
provided such notice, this notice was not timely.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  The Board finds, however, that such failure 
is harmless.  The Veteran has not demonstrated or even pled 
prejudicial error, and, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
Veteran's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
See Dingess, 19 Vet. App. 473 (2006).  See also Shinseki v. 
Sanders, 556 U.S.______(2009) regarding the rule of 
prejudicial error.

The Board further notes that, in a claim for increase, the 
VCAA notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

However, in this case, since the claim for initial 
compensable rating for the Veteran's bilateral hearing loss 
are downstream issues from that of service connection, and 
proper VCAA notice was provided the claims for service 
connection, Vazquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 491 (2006).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
private and VA medical records, including a record of the 
most recent VA ear disease examination completed in March 
2008.  After a review of this evidence, the Board finds that 
it provides adequate findings upon which to rate the 
bilateral hearing loss.  Although the March 2008 examination 
did not address functional impairment, the issue of 
functional impairment was adequately addressed in the July 
2007 VA examination.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability ratings 
assigned his bilateral hearing loss by seeking appellate 
review of the RO's initial evaluation because of his 
dissatisfaction with it as being too low.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out 
the criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Under Table VI, a Roman numeral 
designation (I through XI) for hearing impairment is found 
based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  38 
C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  The puretone threshold average is the 
sum of the puretone threshold at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).  

The Roman numeral designations determined using Table VI or 
Table VIA are combined using Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  See 38 
C.F.R. § 4.85(e).

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in  
each of the specified frequencies (1000, 2000, 3000 and 4000  
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 
C.F.R. § 4.86.  

Factual Background

The Veteran underwent VA audiological testing in November 
2005.  This testing revealed puretone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
40
40
60
80
LEFT
50
40
45
60
75

The puretone threshold average of both ears was 55.  The 
Veteran had a Maryland CNC speech recognition score of 84 
percent in the right ear and 80 percent in the left ear.

The November 2005 VA examination established the Veteran's 
noncompensable service connection for bilateral hearing loss, 
effective August 10, 2005, the date of the Veteran's claim.  

After the Veteran's February 2006 notice of disagreement with 
his noncompensable rating for his bilateral hearing loss, the 
Veteran underwent VA audiological testing in July 2007.  This 
testing revealed puretone thresholds, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT
100
100
100
100
LEFT
90
80
85
95

The puretone threshold average of his right ear was 100 and 
his left ear was 87.5.  The Veteran had a Maryland CNC speech 
recognition score of 0 percent in both ears.  The examiner 
stated that the test reliability was poor.  

During the July 2007 examination, the Veteran reported a four 
year history of hearing loss with unilateral tinnitus and 
severe vertigo.  The Veteran indicated that the condition 
seemed to be worsening.  The examiner noted that he thought 
the Veteran's hearing loss was due to an underlying medical 
condition rather than to military service, and he recommended 
that the Veteran be seen for his severe vertigo.  

Also during the July 2007 VA examination, the Veteran 
reported that his hearing loss and tinnitus interfered with 
his daily activities by contributing to stress headaches, 
affecting his ability to follow supervisors' instructions and 
his work effectiveness by slowing him down as he constantly 
had to ask for repetition.  The examiner noted that the 
Veteran was able to carry on a conversation with him without 
asking for repetition.  

The Veteran underwent VA audiological testing in October 
2007.  This testing revealed puretone thresholds, in 
decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
50
75
90
100
LEFT
75
80
85
95

The puretone threshold average of his right ear was 78.75 and 
his left ear was 83.75.  The Veteran had a Maryland CNC 
speech recognition score of 44 percent in the right ear and 
48 percent in the left ear.  The examiner noted that the 
examination's reliability, like the July 2007 examination, 
was poor.  The Veteran still complained of vertigo.  

In October 2007 the Veteran saw a private otolaryngologist 
who found that the Veteran had disequilibrium but no vertigo.  

The Veteran underwent VA audiological testing in March 2008.  
This testing revealed puretone thresholds, in decibels, as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT
70
85
95
100
LEFT
65
85
95
100

The puretone threshold average of his right ear was 87.5 and 
his left ear was 86.25.  The Veteran had a Maryland CNC 
speech recognition score of 60 percent in the right ear and 
68 percent in the left ear.  The examiner stated that the 
reliability of this examination was fair.  The results showed 
severe sloping to profound sensorineural hearing loss in both 
ears.  The configuration of the hearing loss was found to be 
consistent with noise exposure and to be as likely as not 
related to his military service.  

The examiner suggested that the Veteran be examined for 
bilateral otalgia, positional vertigo, fullness and pressure 
in both ears, and abnormal reflexes bilaterally.  

Analysis

For the period between August 10, 2005 to March 26, 2008:

The results of the November 2005 VA audiological testing do 
not indicate that the Veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 55 in each ear and a 
speech discrimination score of 84 in the right ear and 80 in 
the left ear.  Using Table VI, located in 38 C.F.R. § 4.85, 
the Veteran's hearing had a numeric designation of II in the 
right ear and IV in the left ear.  Under Table VII, also 
located in 38 C.F.R. § 4.85, the numeric designation of II 
converges with the numeric designation of IV at a point that 
indicates a noncompensable rating (0).

The results of the July 2007 VA audiological testing appeared 
to indicate that the Veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 100 in the right ear 
and 87.5 in the left ear and speech discrimination scores of 
0 in both ears.  Using Table VI, the Veteran's hearing had a 
numeric designation of XI in both ears.  Under Table VII, the 
numeric designation of XI converges with the numeric 
designation of XI at a point that indicates a 100 percent 
rating.  However, the examiner found the reliability of the 
test to be poor, and the RO was correct in not including this 
examination in its rating decision.  

The results of the October 2007 VA audiological testing also 
appeared to indicate that the Veteran had an exceptional 
pattern of hearing at that time.  See 38 C.F.R. § 4.86.  The 
testing showed a puretone threshold average of 78.75 in the 
right ear and 83.75 in the left ear and speech discrimination 
scores of 44 in the right ear and 48 in the left ear.  Using 
Table VI, the Veteran's hearing had a numeric designation of 
IX in both ears.  Under Table VII, the numeric designation of 
IX converges with the numeric designation of IX at a point 
that indicates a 60 percent rating.  The examiner also found 
the results of this test unreliable, and the RO was correct 
in not using them in its rating decision.  

Based on these test results, the Board can find no basis for 
a compensable rating for the initial period of time at issue.  
The Board has considered the Veteran's contention that he is 
entitled to a higher rating.  However, the schedular criteria 
are specific, and the Veteran's hearing loss is simply not of 
sufficient severity to warrant a compensable rating based 
upon the examination outlined above.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  For the period from August 10, 2005 to March 26, 
2008, a schedular compensable rating for bilateral hearing 
loss is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
Although during the July 2007 VA examination the Veteran 
reported that his hearing loss caused headaches that slowed 
down his effectiveness and ability to hear instructions at 
work, there has been no showing by the Veteran that hearing 
loss causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) for the period between August 10, 
2005 to March 26, 2008 are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a compensable rating for 
bilateral hearing loss for the period from August 10, 2005 to 
March 26, 2008 must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

For the period beginning March 27, 2008:

The results of the March 2008 VA audiological testing 
indicate that the Veteran had an exceptional pattern of 
hearing at that time.  See 38 C.F.R. § 4.86.  The testing 
showed a puretone threshold average of 87.5 in the right ear 
and 86.25 in the left ear and speech discrimination scores of 
60 in the right ear and 68 in the left ear.  Using Table VI, 
the Veteran's hearing had a numeric designation of VIII in 
the right ear and a numeric designation of VII for the left 
ear.   Under Table VII, the numeric designation of VIII 
converges with the numeric designation of VII at a point that 
indicates a 40 percent rating.  However, use of Table VIA is 
appropriate, because the Veteran had puretone thresholds 
above 55 decibels in each specified frequency.  38 C.F.R. 
§ 4.86.  Using Table VIA, the Veteran's hearing had a numeric 
designation of VIII in both ears.  Under Table VII, the 
numeric designation of VIII converges with the numeric 
designation of VIII at a point that indicates a 50 percent 
rating.  

Based on these test results, the Board can find no basis for 
a rating in excess of 50 percent for the period beginning 
March 27, 2008 for bilateral hearing loss.  The Board has 
considered the Veteran's contention that he is entitled to a 
higher rating.  However, as noted above, the schedular 
criteria are specific, and the Veteran's hearing loss is 
simply not of sufficient severity to warrant a rating in 
excess of 50 percent based upon the most recent audiological 
examination outlined above.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  A schedular rating in excess of 
50 percent for the period beginning March 27, 2008 for 
bilateral hearing loss is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing by the Veteran that hearing loss 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) for the period between July 16, 2001 and October 
14, 2004 are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App.  218, 227 
(1995).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, 
the July 2007 VA examiner specifically noted the Veteran's 
complaint of headaches that affected his effectiveness and 
ability to hear instructions at work.  While the March 
2008 VA examiner did not specifically address the 
functional effects caused by the Veteran's bilateral 
hearing loss disability, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves 
the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating 
is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and 
daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the March 2008 VA examiner failed to address the 
functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, 
to specifically include the July 2007 VA examination 
report, adequately addresses this issue.  Therefore, while 
the March 2008 VA examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran 
in that the functional effects of his hearing loss 
disability are adequately addressed by the remainder of 
the record and are sufficient for the Board to consider 
whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 50 
percent for bilateral hearing loss for the period beginning 
March 27, 2008 must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

For the period from August 10, 2005 to March 26, 2008, 
entitlement to an initial compensable rate for bilateral 
hearing loss is denied.  

For the period beginning March 27, 2008, entitlement to an 
initial rating in excess of 50 percent for bilateral hearing 
loss is denied.  



____________________________________________
M.G. MAZZUCCHELLI	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


